Citation Nr: 0948371	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1960 to 
September 1963.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The record shows that the Veteran moved to 
South Carolina during the course of this appeal and, 
consequently, his claims folder was permanently transferred 
to the RO in Columbia, South Carolina in April 2007.  In 
November 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

In August 2007, the Veteran testified at a hearing before the 
undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Although cognizant of the additional delay that will result, 
the Board finds that another remand is warranted in this 
case.  Specifically, evidence received since the last remand 
indicates that further development of the record is 
necessary.

The Veteran contends that he suffers digestive and nervous 
disorders that are a result of a head injury he sustained in 
service.  He has described being hit in the head and knocked 
out when a Howitzer door by which he was standing was opened.  
He indicates that he developed digestive problems and 
dizziness.  He testified that his military occupational 
specialty (MOS) was changed from cannoneer to clerk due to 
these problems.


Since the prior remand, the Veteran's service personnel 
records have been obtained.  Those records do indeed show 
that the Veteran served as a cannoneer but was later 
reassigned to clerical duties.  No reason was provided for 
the change in MOS.  Service treatment records are also 
negative for findings pertaining to a head injury.  However, 
in a statement dated in November 2008, CB, a fellow service 
member, indicates that he served with the Veteran in Germany, 
and that he was aware of the accident in which the Veteran 
was hit on the head by the metal door of a Howitzer during a 
training exercise.  It is unclear as to the extent of CB's 
knowledge of the event, i.e., whether he witnessed event.  
Nevertheless, coupled with the change to his MOS, the Board 
finds the statement from CB to be sufficient evidence that 
the Veteran incurred some type of head trauma in service.  
The extent of that trauma remains unknown, however.

Further, in a statement dated in June 2009. Dr. CC states 
that he had been the Veteran's treating physician from 
September 2004 to January 2005.  He expressed the opinion 
that the Veteran's current disorders (presumably his 
digestive and neurological disorders) "could have been 
caused" by the in-service head injury.  Dr. CC added that he 
based his opinion on the lay statement of CB, the Veteran's 
medical history, and his current clinical treatment.  The 
speculative nature of this opinion renders it of limited 
probative value.  See Stegman v. Derwinski, 3 Vet. App. 228 
(1992), (held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there 
is competent and credible evidence an in-service head injury, 
post-service treatment records show that the Veteran has a 
current disorder of the neck with neurological symptoms 
extending to the arms and gastroesophageal reflux disease, 
and a speculative opinion from Dr. CC linking the Veteran's 
current problems to his in-service injury.  The Board 
therefore finds that a remand is warranted so that a VA 
examination may be scheduled to ascertain the existence and 
etiology of any residuals of head injury the Veteran may 
experience.

Finally, the Board notes that the most recent VA treatment 
record in the claims file is dated in April 2007, almost 
three years ago.  As the record shows that the Veteran has 
sought VA treatment throughout the appeal period, the Board 
determines that a request should be made for VA treatment 
records from the Columbia VA medical facility dated from 
April 2007 onward.

Accordingly, the case is REMANDED for the following action:

1.	Request outstanding VA treatment 
records from the Columbia VA medical 
facility dated from April 2007 onward.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
residuals of head injury.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the 
record and examination of the 
Veteran, the examiner should prove an 
opinion as to whether it is as least 
as likely as not (a 50 percent 
probability or greater) that the 
Veteran currently has one or more 
disabilities that are residuals of a 
head injury sustained during military 
service.  If so, the examiner should 
specify the disabilities.

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
examiner believes that she or he cannot 
provide an opinion with resolving to 
mere speculation, the examiner should 
state such.  However, rationale for 
such an opinion must still be provided.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the October 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


